     Case 2:19-cv-01444-TLN-CKD Document 28 Filed 10/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DOMINIQUE MERRIMAN,                                 No. 2:19-cv-1444 KJM DMC P
12                        Plaintiff,
13            v.                                          ORDER
14    HARRIS, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On June 18, 2020, the magistrate judge filed findings and recommendations, which were

21   served on all parties and which contained notice to all parties that any objections to the findings

22   and recommendations were to be filed within fourteen days. No party filed objections.

23           Having reviewed the file, the court finds the findings and recommendations to be

24   supported by the record and by the proper analysis.

25           Accordingly, IT IS HEREBY ORDERED that:

26           1. The findings and recommend ations filed June 18, 2020 are adopted in full;
27           2. The claims against defendants Ponder, Telander, and Gates are dismissed;
28   /////
                                                          1
     Case 2:19-cv-01444-TLN-CKD Document 28 Filed 10/06/20 Page 2 of 2

 1          3. Plaintiffs action shall proceed on his remaining Eighth Amendment claim against
 2   defendant Harris; and
 3          4. Claims dismissed by this order are dismissed without leave to amend. See Lopez v.
 4   Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc).
 5   DATED: October 5, 2020.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
